Title: From Thomas Jefferson to Timothy Pickering, 6 December 1805
From: Jefferson, Thomas
To: Pickering, Timothy


                  
                                          
                            
                            Dec. 6. 05.
                        
                  Th: Jefferson presents his compliments & thanks to mr Pickering for the accomodation offered of his copy of Knight’s book. the bill which he had recieved from the gentleman who was to procure him a copy had expressly stated it was not to be bought in London; and this was all Th:J. knew of the matter when he had the pleasure of seeing mr Pickering: but this morning the gentleman called on Th:J. and presented him a copy of the book, informing that as soon as he found it was not to be had in the book stores, he got the address of the author & went to him and obtained a copy from him. he presents his respectful salutations to mr Pickering.
               